COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00372-CV


IN RE JON BOWMAN                                                        RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION1

                                    ------------

      The court has considered Relator’s petition for writ of mandamus and

emergency motion for stay and Real Party in Interest Christina’s Mexican

Restaurant Flower Mound Private Club, Inc. and Artis Partnership, L.P.’s

response and is of the opinion that all relief should be denied. Accordingly, this

court’s October 20, 2010 stay is lifted and Relator’s petition for writ of mandamus

and motion for stay are denied.




  1
   See Tex. R. App. P. 47.4., 52.8(d).
      The court has also considered Christina’s emergency motion for temporary

relief and is of the opinion that the motion should be denied as moot.

Accordingly, Christina’s emergency motion for temporary relief is denied.

      Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                  TERRIE LIVINGSTON
                                                  CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: November 3, 2010




                                    2